Title: To Thomas Jefferson from William Lyman, 21 December 1808
From: Lyman, William
To: Jefferson, Thomas


                  
                     Sir,
                     American Consulate, London.December 21 1808.
                  
                  I take this occasion by the Union, one of our Dispatch vessels now here, and destined for the United States to acknowledge the honour of your Letter of the 30th. of April last. This proof of your esteem and confidence, together with those wherewith I have been heretofore honoured, inspired as they ought not only the most grateful sensations, which in a private view might be deemed a suitable return therefor, but the ambition to approve myself to you and our country not unworthy thereof; in which case I feel assured you will experience that satisfaction which is the greatest and best,—of having duly promoted the public welfare. And now, when you are about retiring from your exalted station, I hope this tribute of my acknowledgement will not be unacceptable, and beg leave to accompany the same with the expression of my best wishes for your tranquillity and happiness. May you, Sir, long continue equally the ornament of private as you have been the example of public Life and usefulness, and long enjoy those consolations which cannot but arise from a retrospection of the past and a contemplation of the future—When that event which shuts the gates of envy and opens those of fame shall arrive, the enlightened and generous people of the United States and of the world with the faithful pen of history will stamp their approbation and applause on one of their chiefest characters and principal benefactors
                  I have had it in contemplation for some time, as once before in a letter to you I intimated, to address to you some remarks on the progress of the settlement and present condition of the United States; but have hitherto been prevented from the execution of that intention by indispensable business and a delicate state of health. Nevertheless, I do not abandon the design; and shall hope one day to be able to furnish you therewith.
                  As the means of your information of the political state of things in Europe are such, it may seem to render it unnecessary for me to add any observations thereon, at this time. I hope, however, I may be allowed to say that the Belligerents, particularly this nation have been much embarassed and perplexed by the course of policy pursued by the United States; and though they have left unexplored no source which political events have opened, in order to make good the suspension or loss of our commerce, the deprivation is, notwithstanding, very sensibly and extensively felt, and if continued will shortly produce here very strong symptoms there of. Not all the expences and burthens of the war excite so much apprehensions or complaint as the want of our commerce. It is indeed the food which nourishes this system and feeds the expenditures there of. Yet, after all, it is with the Government of the United States to determine whether the present policy is so efficacious or likely to produce so slow a sense of justice and an acknowledgement of right as that of a more active and enterprising character. For myself, I must confess I should be, notwithstanding the many objections thereto, the rather inclined to the latter opinion, if for no other reason than a conviction and belief that the points at issue will never be otherwise adjusted and settled. For, putting out of the question the practice of impressments now become too injurious and disgraceful to be longer borne, the aim of the Government, in their various orders and decrees, appears nothing less than an attempt to impose a tribute on the United States and even upon the world, through the means of their maritime power. Indeed if a retrospect is taken of the last Sixty years of the history of this country, there appears one steady effort to the accomplishment of this object. The commercial regulations and restrictions here are all in direct hostility to the interests of every other country. No intercourse is allowed unless a ballance of advantages falls here. And this relative state of things hath been as far as practicable enforced by arms. The truth of these observations is even consecrated in the Guildhall of this City on the statue erected there to the memory of the late Earl of Chatham, whereon a part of the inscription is that he for the first time, united Commerce with and made it flourish by war. Notwithstanding the many internal abuses and the existing necessity of the French revolution, the avidity of this country together with her advantages over that in their commercial intercourse are considered by many as the principal though not  of the most obvious causes there of: and the present war, although it will  the means, hath not solely for its object the gratification of the personal ambition of the Emperor of France: it is  of the systems of Europe to cast off the commercial usurpation and asendancy of Great Britain. The occasion offers the United States the same prospect, which it is not doubted will be suitably embraced:—for this end may the efforts of all their citizens be united and wisely directed until peace and justice shall once more return.
                  With the most perfect consideration and respect, I have the honor to be, respectfully your humble servant
                  
                     Wm Lyman
                     
                  
               